Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 3/8/2022.
Claims 1-20 were previously presented.
Therefore, claims 1-20 are pending and addressed below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are directed to a method, a computer, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…determining, from a processing party, a plurality of payment disputes associated with a plurality of merchants; the plurality of merchants including a first merchant and a second merchant; the plurality of payment disputes including a first payment dispute associated with the first merchant and a second payment dispute associated with the second merchant; collecting, from the payment processing party, first dispute information associated with the first payment dispute and second dispute information associated with the second payment dispute; receiving, from the first merchant, an action to resolve the first payment dispute; receiving, from the second merchant, an action to resolve the second payment dispute; and transmitting, to the payment processing party, the form response to the first and second payment dispute in response to automatically generating the form response to the first and second payment dispute”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim is recited at a high-level of generality to perform the functions of “…determining…a plurality of payment disputes; collecting… first dispute information; receiving…from the first merchant, an action to resolve the first payment dispute; receiving… from the second merchant, an action to resolve the second payment dispute; automatically generating… forms response…; and transmitting…the forms response to the payment processing party”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim is recited at a high-level of generality to perform the functions of “…determining…a plurality of payment disputes; collecting… first dispute information; receiving…from the first merchant, an action to resolve the first payment dispute; receiving… from the second merchant, an action to resolve the second payment dispute; automatically generating… forms response…; and transmitting…the forms response to the payment processing party”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  In addition, Applicant’s Specification discloses that the ordered combination of elements does not provide an inventive concept, specification paragraph [0018] (general purpose computer).  The claim is not patent eligible.
Independent claims 8 and 15 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
Dependent Claims 2-7, 9-14 and 16-20 are dependent on claims 1, 8 and 15.  Claims 2-7, 9-14 and 16-20 further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or as an ordered combination, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Richey et al. (2003/0233292).
	As per claim 1, Richey teaches a method, comprising:
	determining, from a processing party, a plurality of payment disputes associated with a
plurality of merchants; the plurality of merchants including a first merchant and a second merchant; the plurality of payment disputes including a first payment dispute associated with the first merchant and a second payment dispute associated with the second merchant (via users include issuers (processing party) and acquirers (merchants).  Only issuers and acquirers are permitted to submit information directly to the online dispute resolution system 10.  The online dispute resolution system 10 also provides acquirers with aggregate data on their activities for use in monitoring the data integrity of their merchants.  The online dispute resolution system 10 allows issuers to dynamically request/determine and authorize/determine, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link/determine to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 46, 63, 139, 142 and Fig 3a-Fig.3b);
	collecting, from the payment processing party, first dispute information associated with the first payment dispute and second dispute information associated with the second payment dispute (At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).  For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).  The online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers. Each issuer is able to set its own policy rules to define what fraud information it will or will not share with other issuers. The online dispute resolution system 10 allows issuers to dynamically request and authorize, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 29, 34, 63, 142, Fig 3a-Fig.3b and Fig.5);
	receiving, from the first merchant, an action to resolve the first payment dispute; receiving, from the second merchant, an action to resolve the second payment dispute (via the online dispute resolution system 10 may further return other additional information as part of the RFI response. The RFI response is then forwarded to the issuer for review at 52.  FIG. 5 is an illustrative diagram showing a screen displaying portions of the RFI response. Details relating to individual transactions within the RFI response can be further displayed by the online dispute resolution system 10.  Fig. 5 includes $123.56 (the first payment dispute, case number: 890798) and $127.59 (the second payment dispute, case number: 176974), see the entire of the disclosure and at least paragraphs 21, 34.  Referring to FIG. 3a, at 60, the issuer reviews the RFI response that is returned during the RFI stage as illustrated in FIG. 2.  A case folder that corresponds to the dispute is created during the RFI stage.  Each case folder corresponds to a specific disputed transaction and contains the RFI response.  At 66, the acquirer receives notification of an initiated dispute for the chargeback, and upon reviewing information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974), the acquirer determines whether to take any appropriate action.  At 68, in the event that the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder may via the online dispute resolution system 10 accept the chargeback at 74 (receiving an action to resolve the first and second payment dispute), see the entire of the disclosure and at least paragraphs 21, 34, 63, 113-120, element 52 in Fig.2 and Fig.3a.  Thus, the limitations “the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974) may via the online dispute resolution system 10 accept the chargeback at 74” is known as “receiving, from the first merchant, an action to resolve the first payment dispute” and “receiving, from the first merchant, an action to resolve the second payment dispute”);
	automatically generating a form response to the first payment dispute in response to
receiving the action to resolve the first payment dispute; automatically generating a form response to the second payment dispute in response to receiving the action to resolve the second payment dispute (when the issuer submits a chargeback, the acquire(s) (merchant (s)) may use the online dispute resolution system 10 to create a representment in the form of a questionnaire as part of the case folder, see the entire of the disclosure and at least paragraphs 21, 63, 113-114, element 54, element 70 in Fig.3a);
	transmitting, to the payment processing party, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute; and transmitting, to the payment processing party, the form response to the second payment dispute in response to automatically generating the form response to the second payment dispute (after the representment in the form of a questionnaire is created, the online dispute resolution system 10 presents the representment questionnaire to the issuer, see the entire of the disclosure and at least paragraphs 21, 63, 113-116 and Fig.3a-Fig.3b).
As per claim 2, Richey teaches the method further comprising: collecting, from the payment processing party, dispute resolution information related to the first payment dispute (via At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).  For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).  The online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers. Each issuer is able to set its own policy rules to define what fraud information it will or will not share with other issuers. The online dispute resolution system 10 allows issuers to dynamically request and authorize, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 29, 34, 142, Fig 3a-Fig.3b and Fig.5);
displaying the dispute resolution information related to the first payment dispute (displaying multiple of the dispute transactions, see in Fig.5); and 
analyzing the dispute resolution information related to the first payment dispute (via the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.  The online dispute resolution system 10 automatically monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case. once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance, see the entire of the disclosure and at least paragraphs 21, 93 and 113). 
As per claim 3, Richey teaches the method further comprising: in response to collecting, from the payment processing party, dispute resolution information related to the first payment dispute, updating status information regarding the first payment dispute in a memory.
(At 44, the RFI from the request queue is processed by the VTRS system 18 and the relevant transaction(s) is then retrieved from the appropriate databases.  The online dispute resolution system 10 may automatically include all the returned transaction in the case folder.  The online dispute resolution system 10 monitors the corresponding dispute life cycles of pending cases, case life cycle reports are generated to alert parties to the status of cases that are waiting for the next action to be taken, see the entire of the disclosure and at least paragraphs 21, 33, 148 and Fig.5).
	As per claim 5, Richey teaches the method further comprising wherein receiving, from the first merchant, an action to resolve the first payment dispute further comprises: receiving, from the first merchant, an action to contest the payment dispute; receiving, from the first merchant, information regarding the transaction (the online dispute resolution system 10 presents the representment questionnaire to the issuer for evaluation, see the entire of the disclosure and at least paragraphs 21, 113-116 and Fig.3a-Fig.3b);
	wherein automatically generating a form response to the first payment dispute further comprises: automatically generating a customizable response package; and receiving, from the first merchant, modifications to the customizable response package (via additions to the original questionnaire are time stamped and added to the case folder to create a case history.  If a document is to be attached to the questionnaire, the online dispute resolution system 10 allows the user to provide a text description for each document.  The representment questionnaire is provided by the merchant to the issuer.  Providing a text description and adding additional information is a customizable response package.  The merchant's response to what the cardholder has stated, as well as any information which both the issuer and the acquirer may provide.  The online dispute resolution system 10 is designed to provide a wide range of standardized/customized reports that are highly customizable by users, see the entire of the disclosure and at least paragraphs 21, 47, 127, 128 and 144).
	As per claim 6, Richey teaches the method wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored preferences of the first merchant (via for merchants or acquirers, the online dispute resolution system 10 allows them to state whether a credit was given. If the merchant or acquirer states that credit was given, the questionnaire displays the following fields for data entry including date credit processed, ARN, credit amount, and indication of whether or not a credit voucher, letter of intent to credit, or refund acknowledgment was given to the cardholder.  To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups, see the entire of the disclosure and at least paragraphs 21, 62, 63 and 65).
	As per claim 7, Richey teaches the method wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored product type and the information regarding the transaction (via product type is known as services provided.  To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups noted above. In addition, the user is also prompted to select a dispute reason from a list of reason codes shown for the selected dispute group.  One of the reason codes is “non-receipt of goods or services”, code 6A in Fig.7.  When a dispute reason of "non-receipt of services" is provided, the online dispute resolution system 10 questions the acquirer/merchant to determine if the service was provided. If it was, the following information is entered including: service date and description of the services provided.  Description of the services provided and service date are information regarding the transaction, see the entire of the disclosure and at least paragraphs 21, 52, 65, 73 and 75).
	As per claim 8, Richey teaches a computer configured to access a storage device, the computer comprising:
	a processor; and a non-transitory, computer-readable storage medium storing computer-readable instructions that when executed by the processor cause the computer to perform (Fig.1):
	determining, from a processing party, a plurality of payment disputes associated with a
plurality of merchants; the plurality of merchants including a first merchant and a second merchant; the plurality of payment disputes including a first payment dispute associated with the first merchant and a second payment dispute associated with the second merchant (via users include issuers (processing party) and acquirers (merchants).  Only issuers and acquirers are permitted to submit information directly to the online dispute resolution system 10.  The online dispute resolution system 10 also provides acquirers with aggregate data on their activities for use in monitoring the data integrity of their merchants.  The online dispute resolution system 10 allows issuers to dynamically request/determine and authorize/determine, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link/determine to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 46, 63, 139, 142 and Fig 3a-Fig.3b);
	collecting, from the payment processing party, first dispute information associated with the first payment dispute and second dispute information associated with the second payment dispute (At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).  For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).  he online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers. Each issuer is able to set its own policy rules to define what fraud information it will or will not share with other issuers. The online dispute resolution system 10 allows issuers to dynamically request and authorize, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 29, 34, 63, 142, Fig 3a-Fig.3b and Fig.5);
	receiving, from the first merchant, an action to resolve the first payment dispute; receiving, from the second merchant, an action to resolve the second payment dispute (via the online dispute resolution system 10 may further return other additional information as part of the RFI response. The RFI response is then forwarded to the issuer for review at 52.  FIG. 5 is an illustrative diagram showing a screen displaying portions of the RFI response. Details relating to individual transactions within the RFI response can be further displayed by the online dispute resolution system 10.  Fig. 5 includes $123.56 (the first payment dispute, case number: 890798) and $127.59 (the second payment dispute, case number: 176974), see the entire of the disclosure and at least paragraphs 21, 34.  Referring to FIG. 3a, at 60, the issuer reviews the RFI response that is returned during the RFI stage as illustrated in FIG. 2.  A case folder that corresponds to the dispute is created during the RFI stage.  Each case folder corresponds to a specific disputed transaction and contains the RFI response.  At 66, the acquirer receives notification of an initiated dispute for the chargeback, and upon reviewing information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974), the acquirer determines whether to take any appropriate action.  At 68, in the event that the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder may via the online dispute resolution system 10 accept the chargeback at 74 (receiving an action to resolve the first and second payment dispute), see the entire of the disclosure and at least paragraphs 21, 34, 63, 113-120, element 52 in Fig.2 and Fig.3a.  Thus, the limitations “the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974) may via the online dispute resolution system 10 accept the chargeback at 74” is known as “receiving, from the first merchant, an action to resolve the first payment dispute” and “receiving, from the first merchant, an action to resolve the second payment dispute”);
	automatically generating a form response to the first payment dispute in response to
receiving the action to resolve the first payment dispute; automatically generating a form response to the second payment dispute in response to receiving the action to resolve the second payment dispute (when the issuer submits a chargeback, the acquire(s) (merchant (s)) may use the online dispute resolution system 10 to create a representment in the form of a questionnaire as part of the case folder, see the entire of the disclosure and at least paragraphs 21, 63, 113-114, element 54, element 70 in Fig.3a);
	transmitting, to the payment processing party, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute; and transmitting, to the payment processing party, the form response to the second payment dispute in response to automatically generating the form response to the second payment dispute (after the representment in the form of a questionnaire is created, the online dispute resolution system 10 presents the representment questionnaire to the issuer, see the entire of the disclosure and at least paragraphs 21, 63, 113-116 and Fig.3a-Fig.3b).
As per claim 9, Richey teaches the computer further comprising: collecting, from the payment processing party, dispute resolution information related to the first payment dispute (via At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).  For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).  he online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers. Each issuer is able to set its own policy rules to define what fraud information it will or will not share with other issuers. The online dispute resolution system 10 allows issuers to dynamically request and authorize, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 29, 34, 142, Fig 3a-Fig.3b and Fig.5;
displaying the dispute resolution information related to the first payment dispute (displaying multiple of the dispute transactions, see in Fig.5); and 
analyzing the dispute resolution information related to the first payment dispute (via the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.  The online dispute resolution system 10 automatically monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case. once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance, see the entire of the disclosure and at least paragraphs 21, 93 and 113). 
As per claim 10, Richey teaches the computer wherein the computer-readable instructions further cause the computer to perform: in response to collecting, from the payment processing party, dispute resolution information related to the first payment dispute, sending a notification to the first merchant regarding the dispute resolution information related to the first payment dispute (via the acquirer receives notification of an initiated dispute for the chargeback.  The notification occurs after the dispute information is collected in the “RFI” process of Fig.2, see the entire of the disclosure and at least paragraphs 21 and 114 and Fig.3a).
	As per claim 12, Richey teaches the computer further comprising wherein receiving, from the first merchant, an action to resolve the first payment dispute further comprises: receiving, from the first merchant, an action to contest the payment dispute; receiving, from the first merchant, information regarding the transaction (the online dispute resolution system 10 presents the representment questionnaire to the issuer for evaluation, see the entire of the disclosure and at least paragraphs 21, 113-116 and Fig.3a-Fig.3b);
	wherein automatically generating a form response to the first payment dispute further comprises: automatically generating a customizable response package; and receiving, from the first merchant, modifications to the customizable response package (via additions to the original questionnaire are time stamped and added to the case folder to create a case history.  If a document is to be attached to the questionnaire, the online dispute resolution system 10 allows the user to provide a text description for each document.  The representment questionnaire is provided by the merchant to the issuer.  Providing a text description and adding additional information is a customizable response package.  The merchant's response to what the cardholder has stated, as well as any information which both the issuer and the acquirer may provide.  The online dispute resolution system 10 is designed to provide a wide range of standardized/customized reports that are highly customizable by users, see the entire of the disclosure and at least paragraphs 21, 47, 127, 128 and 144).
	As per claim 13, Richey teaches the computer wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored preferences of the first merchant (via for merchants or acquirers, the online dispute resolution system 10 allows them to state whether a credit was given. If the merchant or acquirer states that credit was given, the questionnaire displays the following fields for data entry including date credit processed, ARN, credit amount, and indication of whether or not a credit voucher, letter of intent to credit, or refund acknowledgment was given to the cardholder.  To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups, see the entire of the disclosure and at least paragraphs 21, 62, 63 and 65).
	As per claim 14, Richey teaches the computer wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored product type and the information regarding the transaction (via product type is known as services provided.  To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups noted above. In addition, the user is also prompted to select a dispute reason from a list of reason codes shown for the selected dispute group.  One of the reason codes is “non-receipt of goods or services”, code 6A in Fig.7.  When a dispute reason of "non-receipt of services" is provided, the online dispute resolution system 10 questions the acquirer/merchant to determine if the service was provided. If it was, the following information is entered including: service date and description of the services provided.  Description of the services provided and service date are information regarding the transaction, see the entire of the disclosure and at least paragraphs 21, 52, 65, 73 and 75).
	As per claim 15, Richey teaches a computer program product, comprising:
	a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code comprising (see at least paragraph 151):
	computer-readable program code configured to determine, from a processing party, a plurality of payment disputes associated with a plurality of merchants; the plurality of merchants including a first merchant and a second merchant; the plurality of payment disputes including a first payment dispute associated with the first merchant and a second payment dispute associated with the second merchant (via users include issuers (processing party) and acquirers (merchants).  Only issuers and acquirers are permitted to submit information directly to the online dispute resolution system 10.  The online dispute resolution system 10 also provides acquirers with aggregate data on their activities for use in monitoring the data integrity of their merchants.  The online dispute resolution system 10 allows issuers to dynamically request/determine and authorize/determine, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link/determine to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 46, 63, 139, 142 and Fig 3a-Fig.3b);
	computer-readable program code configured to collect, from the payment processing party, first dispute information associated with the first payment dispute and second dispute information associated with the second payment dispute (At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).  For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).  he online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers. Each issuer is able to set its own policy rules to define what fraud information it will or will not share with other issuers. The online dispute resolution system 10 allows issuers to dynamically request and authorize, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 29, 34, 63, 142, Fig 3a-Fig.3b and Fig.5);
	computer-readable program code configured to receive, from the first merchant, an action to resolve the first payment dispute; receiving, from the second merchant, an action to resolve the second payment dispute (via the online dispute resolution system 10 may further return other additional information as part of the RFI response. The RFI response is then forwarded to the issuer for review at 52.  FIG. 5 is an illustrative diagram showing a screen displaying portions of the RFI response. Details relating to individual transactions within the RFI response can be further displayed by the online dispute resolution system 10.  Fig. 5 includes $123.56 (the first payment dispute, case number: 890798) and $127.59 (the second payment dispute, case number: 176974), see the entire of the disclosure and at least paragraphs 21, 34.  Referring to FIG. 3a, at 60, the issuer reviews the RFI response that is returned during the RFI stage as illustrated in FIG. 2.  A case folder that corresponds to the dispute is created during the RFI stage.  Each case folder corresponds to a specific disputed transaction and contains the RFI response.  At 66, the acquirer receives notification of an initiated dispute for the chargeback, and upon reviewing information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974), the acquirer determines whether to take any appropriate action.  At 68, in the event that the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder may via the online dispute resolution system 10 accept the chargeback at 74 (receiving an action to resolve the first and second payment dispute), see the entire of the disclosure and at least paragraphs 21, 34, 63, 113-120, element 52 in Fig.2 and Fig.3a.  Thus, the limitations “the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974) may via the online dispute resolution system 10 accept the chargeback at 74” is known as “receiving, from the first merchant, an action to resolve the first payment dispute” and “receiving, from the first merchant, an action to resolve the second payment dispute”);
	computer-readable program code configured to automatically generate a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute; automatically generating a form response to the second payment dispute in response to receiving the action to resolve the second payment dispute (when the issuer submits a chargeback, the acquire(s) (merchant (s)) may use the online dispute resolution system 10 to create a representment in the form of a questionnaire as part of the case folder, see the entire of the disclosure and at least paragraphs 21, 63, 113-114, element 54, element 70 in Fig.3a);
	computer-readable program code configured to transmit, to the payment processing party, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute; and transmitting, to the payment processing party, the form response to the second payment dispute in response to automatically generating the form response to the second payment dispute (after the representment in the form of a questionnaire is created, the online dispute resolution system 10 presents the representment questionnaire to the issuer, see the entire of the disclosure and at least paragraphs 21, 63, 113-116 and Fig.3a-Fig.3b).
As per claim 16, Richey teaches the computer further comprising: collecting, from the payment processing party, dispute resolution information related to the first payment dispute (via At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).  For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).  he online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers. Each issuer is able to set its own policy rules to define what fraud information it will or will not share with other issuers. The online dispute resolution system 10 allows issuers to dynamically request and authorize, on a case-by-case basis, another issuer to view all or portions of its data during an investigation phase. Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers, see the entire of the disclosure and at least paragraphs 21, 29, 34, 142, Fig 3a-Fig.3b and Fig.5;
displaying the dispute resolution information related to the first payment dispute (displaying multiple of the dispute transactions, see in Fig.5); and 
analyzing the dispute resolution information related to the first payment dispute (via the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.  The online dispute resolution system 10 automatically monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case.  Once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance, see the entire of the disclosure and at least paragraphs 21, 93 and 113). 
As per claim 17, Richey teaches the computer wherein the computer-readable instructions further cause the computer to perform: in response to collecting, from the payment processing party, dispute resolution information related to the first payment dispute, sending a notification to the first merchant regarding the dispute resolution information related to the first payment dispute (via the acquirer receives notification of an initiated dispute for the chargeback.  The notification occurs after the dispute information is collected in the “RFI” process of Fig.2, see the entire of the disclosure and at least paragraphs 21 and 114 and Fig.3a).
As per claim 19, Richey teaches the computer further comprising wherein receiving, from the first merchant, an action to resolve the first payment dispute further comprises: receiving, from the first merchant, an action to contest the payment dispute; receiving, from the first merchant, information regarding the transaction (the online dispute resolution system 10 presents the representment questionnaire to the issuer for evaluation, see the entire of the disclosure and at least paragraphs 21, 113-116 and Fig.3a-Fig.3b);
	wherein automatically generating a form response to the first payment dispute further comprises: automatically generating a customizable response package; and receiving, from the first merchant, modifications to the customizable response package (via additions to the original questionnaire are time stamped and added to the case folder to create a case history.  If a document is to be attached to the questionnaire, the online dispute resolution system 10 allows the user to provide a text description for each document.  The representment questionnaire is provided by the merchant to the issuer.  Providing a text description and adding additional information is a customizable response package.  The merchant's response to what the cardholder has stated, as well as any information which both the issuer and the acquirer may provide.  The online dispute resolution system 10 is designed to provide a wide range of standardized/customized reports that are highly customizable by users, see the entire of the disclosure and at least paragraphs 21, 47, 127, 128 and 144).
	As per claim 20, Richey teaches the computer wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored preferences of the first merchant (via for merchants or acquirers, the online dispute resolution system 10 allows them to state whether a credit was given. If the merchant or acquirer states that credit was given, the questionnaire displays the following fields for data entry including date credit processed, ARN, credit amount, and indication of whether or not a credit voucher, letter of intent to credit, or refund acknowledgment was given to the cardholder.  To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups, see the entire of the disclosure and at least paragraphs 21, 62, 63 and 65).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richey et al. (2003/0233292) and further in view of Larko et al. (2017/0330196). 
As per claim 4, Richey teaches analyzing the dispute resolution information related to the first payment dispute (via the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.  The online dispute resolution system 10 automatically monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case.  Once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance, see the entire of the disclosure and at least paragraphs 21, 93 and 113). 
	Richey does not to explicitly teach the method and the computer wherein determining characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute; storing information regarding characteristics of the first dispute that were successful in resolving the first payment dispute and characteristics that were unsuccessful in resolving the first payment dispute; and analyzing the stored information to identify procedural changes to improve success rates in resolving future payment disputes.
	Larko teaches these limitations wherein determining characteristics (indicators/disputed message factors 442) of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute (via the DA computing device may use natural language processing, and/or statistical methods, and/or other machine learning methods to analyze the dispute data to determine where to route the dispute message. For example, in one embodiment, the DA computing device may identify particular data (“indicators”) that are historically associated with disputed transactions that have been resolved by pre-chargeback network communication between a merchant and a cardholder.  Dispute message factors 442 may be determined using natural language processing, and/or statistical methods, and/or other machine learning methods applied to historical pre-chargeback data 434.  DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a pre-chargeback); storing information regarding characteristics of the first dispute that were successful in resolving the first payment dispute and characteristics that were unsuccessful in resolving the first payment dispute (via DA computing device 416 may contain one or more dispute designation models 440 and one or more set of dispute message factors 442.  DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a pre-chargeback.  The dispute designation model 440 and dispute designation factors 442 are stored in a database.  The models and factors inform routing the dispute to the prechargeback or charge back network, which is successful or unsuccessful, see the entire of the disclosure and at least paragraphs 25, 56, 57, Fig.6); and analyzing the stored information to identify procedural changes to improve success rates in resolving future payment disputes (via the DA computing device may learn to associate the phrase “don't recognize” with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution.  The improved routing improves future routing when a new dispute is initiated, see the entire of the disclosure and at least paragraphs 25 and 56). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the computer of Richey to include all the limitations as taught by Larko in order to improve the dispute process in Richey so that the dispute process would be less costly to all participants involved.
	As per claim 11, Richey teaches analyzing the dispute resolution information related to the first payment dispute (via the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.  The online dispute resolution system 10 automatically monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case.  Once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance, see the entire of the disclosure and at least paragraphs 21, 93 and 113). 
	Richey does not to explicitly teach the method and the computer wherein determining characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute; determining characteristics of the second payment dispute that were successful in resolving the second payment dispute; determining characteristics of the second payment dispute that were unsuccessful in resolving the second payment dispute; combining the determined characteristics of the first payment dispute with determined
characteristics of the plurality of payment disputes associated with the first merchant; combining the determined characteristics of the second payment dispute with determined characteristics of the plurality of payment disputes associated with the second merchant; displaying the determined characteristics of successful and unsuccessful payment disputes.
	Larko teaches these limitations wherein determining characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute; determining characteristics of the second payment dispute that were successful in resolving the second payment dispute; determining characteristics of the second payment dispute that were unsuccessful in resolving the second payment dispute (see at least claim 4); combining the determined characteristics of the second payment dispute with determined characteristics of the plurality of payment disputes associated with the second merchant; displaying the determined characteristics of successful and unsuccessful payment disputes (  
DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a pre-chargeback.  The “combining” occurs because the dispute designation model, created from historical dispute data using machine leaning, is used with the “first payment dispute” to determine the routing, see the entire of the disclosure and at least paragraphs 21, 55-61 and Fig.5); displaying the determined characteristics of successful and unsuccessful payment disputes (via cardholders that dispute transactions because they don't recognize the merchant associated with the transaction may include the phrase “don't recognize” in the cardholder dispute data. If such disputes are often resolved by pre-chargeback network communication between the merchant and the cardholder, the DA computing device may learn to associate the phrase “don't recognize” with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution.  Thus, the messages that do not contain “don’t recognize” (unsuccessful) would be handle through the chargeback system.  Merchant portal 318 displays at least one pre-chargeback message, including at least some of the dispute data, enabling merchant 310 to review new pre-chargeback message and updates to existing pre-chargebacks, see the entire of the disclosure and at least paragraphs 21, 25, 52 and 59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the computer of Richey to include all the limitations as taught by Larko in order to improve the dispute process in Richey so that the dispute process would be less costly to all participants involved.
	As per claim 18, Richey does not to explicitly teach the method and the computer wherein determining characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute; combining the determined characteristics of the second payment dispute with determined characteristics of the plurality of payment disputes associated with the second merchant; and displaying the determined characteristics of successful and unsuccessful payment disputes.
	Larko teaches these limitations wherein determining characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute (see at least claim 4); combining the determined characteristics of the second payment dispute with determined characteristics of the plurality of payment disputes associated with the second merchant; and displaying the determined characteristics of successful and unsuccessful payment disputes (DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a pre-chargeback.  The “combining” occurs because the dispute designation model, created from historical dispute data using machine leaning, is used with the “first payment dispute” to determine the routing, see the entire of the disclosure and at least paragraphs 21, 55-61 and Fig.5); displaying the determined characteristics of successful and unsuccessful payment disputes (via cardholders that dispute transactions because they don't recognize the merchant associated with the transaction may include the phrase “don't recognize” in the cardholder dispute data. If such disputes are often resolved by pre-chargeback network communication between the merchant and the cardholder, the DA computing device may learn to associate the phrase “don't recognize” with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution.  Thus, the messages that do not contain “don’t recognize” (unsuccessful) would be handle through the chargeback system.  Merchant portal 318 displays at least one pre-chargeback message, including at least some of the dispute data, enabling merchant 310 to review new pre-chargeback message and updates to existing pre-chargebacks, see the entire of the disclosure and at least paragraphs 21, 25, 52 and 59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the computer of Richey to include all the limitations as taught by Larko in order to improve the dispute process in Richey so that the dispute process would be less costly to all participants involved.
Response to Arguments
Previous Objection to Abstract (Specification)
Previous objection to the Abstract has been withdrawn in the light of Applicant’s amendments.
Previous Objection to the Bib Data Sheet 
Previous objection to the Bib data sheet has been withdrawn in the light of Applicant’s clarification.
Previous Objection to the Drawing
Applicant argued that: “…Applicants have amended the specification in a manner that renders this objection moot. (Please see the remarks on page 14).
Answer: The Examiner respectfully disagrees.
“Reference characters mentioned in the description must appear in the drawings.” 37 CFR 1.84(p)(5).  Reference character 108 is mentioned in Applicant's Specification but does not appear in the drawings. The objection to the drawings is maintained.
	Previous Claim rejections – 35 USC § 101
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
           Argument 1: Applicant argued that: “…Claim 1 integrates the alleged judicial exception into a practical application.  Executing these action is not an idea, but is instead an action that integrates any abstract idea into a practical application…” (Please see the remarks on page 15).
Answer 1: The Examiner respectfully disagrees.
Claim 1 is not integrated into a practical application because the claim is recited at a high-level of generality to perform the functions of “…determining…a plurality of payment disputes; collecting… first dispute information; receiving…from the first merchant, an action to resolve the first payment dispute; receiving… from the second merchant, an action to resolve the second payment dispute; automatically generating… the forms response…; and transmitting…the forms response to the payment processing party”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea.  In addition, mere instructions to apply an exception using the generic computer component cannot provide an inventive concept.  Thus, the claim is directed to an abstract idea and the claim is not patent eligible.  Thus, Applicant’s arguments are not persuasive.
Argument 2: Applicant argued that: “…Example 45 indicates that Claim 2 of the example is patent eligible since it includes the additional limitation that control signals are sent to the apparatus, instructing the apparatus to open the mold and eject the polyurethane. Applicants respectfully contend that automatically generating form responses in response to receiving an action to resolve a dispute, and transmitting to the payment processing party, the form response to the first payment dispute in response to automatically generating the form response to the payment dispute are analogous to the control signals that are sent to the apparatus. Thus, if example 45, Claim 2 is patentable since it integrates the abstract idea (collect data, calculate information, apply formula) into a practical application (send signal instructing mold to open), then Claim 1 of the instant application is patentable since it integrates the alleged abstract idea into the practical application…”  (Please see the remarks on pages 15-16).
Answer 2: The Examiner respectfully disagrees.
Claim 2 of Example 45 recites the meaningful limitations that send control signals to the apparatus, instructing the apparatus to open the mold and eject the molded polyurethane from the mold to stop the cure process based on temperature and time feedback.  Applicant’s claim 1 does not recite these limitations.  In addition, “automatically generating form…, and transmitting the form” does not provide significantly more because it does not include technical advantage. Generating forms and transmitting the forms existed long before the advent of the computer.  Thus, “automatically generating form…, and transmitting the form” in Applicant’s claim 1 are distinguishable and are not analogous to Claim 2 of Example 45.  Thus, Applicant’s arguments are not persuasive.
Argument 3: Applicant argued that: “…the Examiner's significantly more inquiry is flawed by failing to substantiate, with the proper support mandated by the Berkheimer court, the assertion that the additional elements of claims 1-20 constitute well-understood, routine, and conventional
activities. According to the Berkheimer decision and the Office's April 2018 memorandum on
Subject Matter Eligibility: Well-Understood, Routine, Conventional Activity, the Examiner is
required to provide either a statement by the Applicant, a court decision, a publication, or
Official Notice in order to support the contention that an element of the claimed subject matter is well-understood, routine, and conventional…” (Please see the remarks on page 16).
Answer 3: The Examiner respectfully disagrees.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (Advanced training module: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/training-materials-subject-matter-eligibility) on page 22 and page 37 clearly states that:
“Prong Two Excludes The “WURC” Consideration
As noted on the preceding slide, there is no evaluation of well-understood, routine, conventional (“WURC”) activity in Prong Two.
Examiners should give weight to all of the claimed additional elements in Prong Two, even if those elements represent well-understood, routine, conventional (WURC) activity.
Because Step 2A excludes consideration of WURC, a claim that includes WURC elements may still integrate an exception into a practical application.
Do not evaluate WURC unless the analysis proceeds to Step 2B.”…
“…Eligibility At Step 2B
Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.
However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B
If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible. 
For example, when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation, an examiner might consider the data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application. However, when the examiner reconsiders the data gathering steps in Step 2B, the examiner could determine that the combination of steps gather data in an unconventional way and, therefore, provide an “inventive concept,” rendering the claim eligible at Step 2B.”
Regarding the 2019 PEG Guidelines, the Office had not previously concluded under Step 2A that an additional element of the Applicant’s claim was insignificant extra-solution activity.  Thus, the Applicant’s claims do not to be reevaluated under WURC.  Thus, Applicant’s claims are not applicable to be reevaluated under WURC and the Berkheimer analysis is not required.  Thus, Applicant’s arguments are not persuasive.
	Argument 4: Applicant argued that: “…The Examiner's significantly more inquiry is also flawed due to a misplaced emphasis on generic computer systems performing generic computer functions routinely used in computer applications,” citing BASCOM, Enfish, and McRO.  (Please see the remarks on pages 16-17).
	Answer 4: The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Argument 5: Applicant argued that: “…the Examiner's significantly more inquiry is defective because it failed to recognize that the claimed subject matter provides a technology-based solution to addressing a plurality of payment disputes…” (Please see the remarks on pages 17-18).
	Answer 5: The Examiner respectfully disagrees.
	“Resolving a plurality of payment disputes” is not a technology-based solution or improvements to another technology or technical field.  Rather, “Resolving a plurality of payment disputes” is an improvement to a business/financial solution to 
“processing credit card payment disputes” that is a “complicated and time consuming
process”, to assist organizations that “do not have the resources to manage such dispute processing systems without assistance from third parties”, to assist organizations that are unable or unwilling to share all transaction data with a third party.  This business/financial solution is also one of the business solutions to payment disputes that Applicant’s invention tries to solve (please see the Applicant’s remarks on pages 17-18 and Applicant’s specification).  Thus, there are no technology solutions in Applicant’s claims.   
	Previous Claim rejections – 35 USC § 103
Applicant's arguments filed on 3/8/2022 have been fully considered but they are not persuasive.
	Argument: Applicant argues that: “…none of the cited portions disclose, teach or suggest “receiving, from the first merchant, an action to resolve the first payment dispute” and “receiving, from the first merchant, an action to resolve the second payment dispute,” as recited in Claim 1…” (Please see the remarks on pages 19-20).
	Answer: The Examiner respectfully disagrees.
	Richey clearly teaches that the online dispute resolution system 10 may further return other additional information as part of the RFI response. The RFI response is then forwarded to the issuer for review at 52.  FIG. 5 is an illustrative diagram showing a screen displaying portions of the RFI response. Details relating to individual transactions within the RFI response can be further displayed by the online dispute resolution system 10.  Fig. 5 includes $123.56 (the first payment dispute, case number: 890798) and $127.59 (the second payment dispute, case number: 176974), see the entire of the disclosure and at least paragraphs 21, 34.  Referring to FIG. 3a, at 60, the issuer reviews the RFI response that is returned during the RFI stage as illustrated in FIG. 2.  A case folder that corresponds to the dispute is created during the RFI stage.  Each case folder corresponds to a specific disputed transaction and contains the RFI response.  At 66, the acquirer receives notification of an initiated dispute for the chargeback, and upon reviewing information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974), the acquirer determines whether to take any appropriate action.  At 68, in the event that the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder may via the online dispute resolution system 10 accept the chargeback at 74 (receiving an action to resolve the first and second payment dispute), see the entire of the disclosure and at least paragraphs 21, 34, 63, 113-120, element 52 in Fig.2 and Fig.3a.  Thus, the limitations in Richey “the acquirer decides to take actions with respect to the dispute, the acquirer upon reviewing the information in the case folder (the first payment dispute $123.56, case number: 890798, and the second payment dispute $127.59 case number: 176974) may via the online dispute resolution system 10 accept the chargeback at 74” is known as “receiving, from the first merchant, an action to resolve the first payment dispute” and “receiving, from the first merchant, an action to resolve the second payment dispute” in the Applicant’s claim.  Thus, Applicant’s arguments are not persuasive. 
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694